Mr. Justice Barnes delivered the opinion of the court. Plaintiff in error was convicted in the Municipal Court of Chicago on an information charging him with violating the act relating to pandering. (Hurd’s Rev. St. 1913, ch. 38, par. 57g, J. & A. 3863.) A motion to quash was overruled. The ruling is urged as error (1) because the venue was not properly laid; and (2) because of failure to designate in what house the offense was committed; and (3) because of alleged duplicity. As the information states in the caption thereof, the State, county and city where the court exercises its jurisdiction, and states in the body thereof that the alleged offense was committed “at the city of Chicago aforesaid,” the venue was properly laid. (Vol. 1, Bish. New Crim. Proc. secs. 377-379.) It was unnecessary to designate in what particular house the offense was committed. That was a matter of proof which could have been limited by a bill of particulars if asked for. The information is in one count. It charges substantially in the language of the act that the defendant did by means enumerated therein “procure a female inmate for a house of prostitution” and did cause, etc., “a female person to become an inmate” of such a house, and by promises, etc., caused, etc., “an inmate of a house of prostitution to remain therein as such inmate” and did by fraud, etc., procure such a person “to become an inmate of a house of ill fame and to enter a place in which prostitution is allowed and encouraged within the State,” and did “procure a female person to come into this State for the purpose of prostitution.” These several acts, any one of which constitutes the offense of pandering, may be properly charged in one count, being but different means of committing the same offense and effecting the single act the statute aims to prevent, namely subjection of a female to the life of prostitution. Where there is but one offense which may be committed in different ways, they may in most instances, where not clearly repugnant, be charged in one count, and proof of the offense in any one of the ways will sustain the allegation. (Vol. 1, Bish. New Crim. Proc. sec. 586.) There is no inconsistency or repugnancy between the several ways so alleged by which the offense may "be committed. We can conceive how procuring a female person to come into this State for the purpose of prostitution might constitute a distinct and separate transaction from causing her to enter a house of prostitution or to remain therein. Nevertheless they might be so connected as to constitute but different phases of one transaction. Together or separately they constitute but one cause of action, are embraced in the same general definition, and are made punishable in the same manner. There being nothing on the face of the information to indicate that the several acts were committed at different times or were distinct and "separate offenses, we do not think the information was bad for duplicity. (Blemer v. People, 76 Ill. 265; State v. Matthews, 42 Vt. 542; Cornell v. State, 104 Wis. 527; United States v. Fero, 18 Fed. 901; State v. Brady, 16 R. I. 51; Nicholas v. State, 23 Tex. App. 317; 22 Cyc. 376.) But while from the information there does not appear to have been two distinct offenses, the evidence indicated the contrary. It tended to show that the matters pertaining to her entry into a house of prostitution took place in the latter part of 19.14. That relating to the charge of procuring the prosecuting witness to come into this State was to the effect that defendant sent for her in 1912 to come from Tennessee into this State. This testimony was erroneously admitted over defendant’s objection to its competency, as1 the time was not within the period of the statute of limitations, the information having been filed in April, 1915. The testimony on that subject had no relation to the charge actually relied on, that of causing a female person to enter a house of prostitution, and in view of the conflicting testimony on the latter charge was calculated to prejudice defendant with the jury. For aught that can be told the jury may have found defendant guilty of procuring the prosecuting witness to come into this State in 1912 for the purpose of prostitution. We think it was reversible error to admit the evidence. Hence the judgment will be reversed and the cause remanded. Reversed and remanded.